DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 17, 2022. Claims 1, 14, and 20 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant argues, “Amended independent claims 1, 14, and 20 are directed to systems and methods of a vehicle floating fleet system for determining a location of a user and one or more car-sharing vehicles in which the system receives a selected car-sharing vehicle in a nearby gated parking facility of the one or more nearby gated parking facilities from the user, which initiates a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle.” (Pages 8-9 of Applicant’s response) Applicant further submits that “[t]he application is practical in that, based on a trigger of the selection of the car-sharing vehicle, the system autonomously and automatically navigates the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle.” (Page 10 of Applicant’s response) Aside from initiating a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle, the crux of the invention is about sending a user information about available shared vehicles and allowing the user to select from among the available shared vehicles, which are details of the identified abstract ideas. As claimed, initiating a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle simply sends a command to a vehicle. Even if this limitation is interpreted as actively causing the vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle, these actions are presented as post-solution activity. Evidence is provided in the rejection to show that this post-solution activity was well-understood, routine, and conventional in the art before Applicant’s effective filing date.
On page 13 of Applicant’s response, Applicant submits that the claims present an improvement in the technology and/or technical field of car-sharing. The Examiner points out that car-sharing may incorporate abstract ideas (as seen in the analysis performed in Step 2A – Prong 1 of the rejection) and is not inherently a technology or technical field. Furthermore, Berkheimer evidence is presented in the rejection to show that this post-solution activity was well-understood, routine, and conventional in the art before Applicant’s effective filing date.
Applicant submits that Sakurada, Morgal, and Kamisawa do not address the amended limitations (pages 14-16 of Applicant’s response). These limitations are addressed by the newly-introduced prior art (as seen in the revised rejections below).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “floating fleet systems and methods that enable users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-19), Apparatus (claim 20)
2A – Prong 1: Judicial Exception Recited?
Yes – Claim 1 and its dependent claims receive a request for the one or more car-sharing vehicles, determine the one or more car-sharing vehicles in one or more nearby gated parking facilities, send information about the one or more car-sharing vehicles to the user, and receive a selected car-sharing vehicle in a nearby gated parking facility of the one or more nearby gated parking facilities from the user, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. While the information about the one or more car-sharing vehicles including at least one of a vehicle make, a vehicle model, a vehicle trim level, a vehicle style, and a vehicle mileage is not explicitly used within the claims, even if it is implied that this information is used to select a vehicle, this is an example of a filtering operation (i.e., a mental process). The evaluated process is related to sales transactions and interactions among humans (i.e., organizing human activity). The dependent claims further recite details of the aforementioned abstract ideas, such as having a user specify parameters for a car-sharing vehicle, establishing additional parties (e.g., operators) involved, and determining where to return a vehicle (as recited in claims 2-13). Calculating a rental charge and duration of time (claims 10 and 13) exemplifies mathematical concepts. Making an electronic payment (claim 12) exemplifies a sales transaction and interaction between human parties.
Claim 14 and its dependent claims incorporate similar abstract ideas as those found in claim 1 and its dependent claims, but claim 14 and its dependent claims are written from the perspective of a user requesting a car-sharing vehicle while claim 1 and its dependent claims are written more from the perspective of a system/party receiving the request from the user. The analysis of claim 1 similarly applies to claim 14. Claim 14 and its dependent claims further recite details of the aforementioned abstract ideas, such as having a user specify parameters for a car-sharing vehicle and determining where to return a vehicle (as recited in claims 14-19), thereby exemplifying a mental process and organizing human activity.

Aside from general, high level recitations of a user interface and a server computing device, claim 20 performs the steps of initiating a request for a car-sharing vehicle; determining a location of the user interface; determining the one or more car-sharing vehicles in one or more nearby gated parking facilities; providing one or more available car-sharing vehicles within the one or more nearby gated parking facilities; displaying the one or more available car-sharing vehicles within the one or more nearby gated parking facilities; selecting a selected car-sharing vehicle; and 	removing the selected car-sharing vehicle from the one or more available car-sharing vehicles within the one or more nearby gated parking facilities. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to sales transactions and interactions among humans (i.e., organizing human activity). Removing the selected car-sharing vehicle from a gated parking facility is part of the sales transaction and may be an action performed by a human in accordance with the sales transaction (i.e., organizing human activity).
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a server computing device, at least one processor, a memory, and machine readable instructions. Dependent apparatus claims 7, 14, 16, and 19 additionally incorporate a user interface. The process claims include a user interface and a server computing device. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 28, 32-66). Paragraph 56 explains that a general-purpose computer may be used to implement the invention.  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, claims 14, 18, and 19 generally display information. All of the claims generally send, receive, and/or transmit data.
Aside from initiating a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle, the crux of the invention is about sending a user information about available shared vehicles and allowing the user to select from among the available shared vehicles, which are details of the identified abstract ideas. As claimed, initiating a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle simply sends a command to a vehicle. Even if this limitation is interpreted as actively causing the vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle, these actions are presented as post-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
The following references are evidence that initiating a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility (or at an analogous pick-up point) to automatically be present for the user to enter the selected car-sharing vehicle was well-understood, routine, and conventional before Applicant’s effective filing date.
Latotzki (US 2017/0329346) – abstract; ¶¶ 50, 53, 58, 62
Davidsson et al. (US 2015/0073645) – abstract
Mayer et al. (DE-102013224190-A1) – pp. 2, 5
Ramanujam (US 2015/0346727) – ¶¶ 18-20
Min et al. (US 2012/0188100) – ¶ 106
Nordbruch (DE-102015202488-A1) – p. 3


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2019/0318275) in view of Morgal et al. (US 2010/0280700) in view of Fisher (US 2015/0254762) in view of Latotzki (US 2017/0329346).
[Claim 1]	Sakurada discloses a vehicle floating fleet system for determining a location of a user and one or more car-sharing vehicles (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), the system comprising:
	a server computing device operated by a floating fleet service provider (abstract; fig. 2; ¶¶ 64, 101-102), the server computing device comprising:
		at least one processor (fig. 2; ¶¶ 64, 101-102);
		a memory communicatively coupled to the at least one processor (fig. 2; ¶ 64, 101-102); and
		machine readable instructions stored in the memory that cause the vehicle
floating fleet system to perform at least the following when executed by the at least one processor (fig. 2; ¶¶ 64, 101-102):
			receive a request for the one or more car-sharing vehicles (¶¶ 52, 173),
			determine the one or more car-sharing vehicles in one or more
nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
			send information about the one or more car-sharing vehicles to the
user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), and
			receive a selected car-sharing vehicle in a nearby parking facility of the one or more nearby parking facilities from the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)).
	Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
Sakurada discloses wherein the plurality of information is filtered by the user to display on the user interface only the one or more car-sharing vehicles that meets the filtered information (Sakurada: fig. 3; ¶¶ 112-119 – Available vehicles are displayed). Sakurada does not explicitly disclose that the sent information about the one or more car-sharing vehicles includes at least one of a vehicle make, a vehicle model, a vehicle trim level, a vehicle style, and a vehicle mileage. Fisher discloses that a user can search for a desired vehicle based on various search criteria, including at least one of a vehicle make, a vehicle model, a vehicle trim level, a vehicle style, and a vehicle mileage (Fisher: ¶¶ 69-70). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the sent information about the one or more car-sharing vehicles includes at least one of a vehicle make, a vehicle model, a vehicle trim level, a vehicle style, and a vehicle mileage in order to more conveniently and easily allow users in search of a car-sharing vehicle to specify which type of vehicle each respective user prefers to share, thereby improving customer satisfaction.
	Sakurada does not explicitly disclose that receiving a selected car-sharing vehicle initiates a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle. Latotzki, responsive to user input, triggers a control to autonomously drive a vehicle from a parking space to a pick-up location (Latotzki: abstract), including as part of a shared vehicle program Latotzki: ¶ 50) and wherein the pick-up point may occur near a closed parking lot area (Latotzki: ¶ 50 – “As soon it is chosen which (autonomous) vehicle will be designated to the customer, the rental vehicle may exit a closed or remote parking lot and may drive autonomously towards the rental office's exit door or vehicle pick up zone accordingly”). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that receiving a selected car-sharing vehicle initiates a command that causes the selected car-sharing vehicle to autonomously and automatically navigate the gated parking facility to move from a parked location to a requested exit gate at the gated parking facility to automatically be present for the user to enter the selected car-sharing vehicle so that “more comfort will be provided to the rental vehicle customers and less rental personnel will be needed for maneuvering vehicles.” (Latotzki: ¶ 50)
[Claim 2]	Sakurada discloses wherein the machine readable instructions further cause the at least one processor to receive a location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user).
[Claim 3]	Sakurada discloses wherein the one or more car-sharing vehicles are within a predetermined radius of the location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user).
[Claim 4]	Sakurada discloses wherein the predetermined radius is selected by the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user. The predetermined distance may be set via input and inputs are provided by the user).
[Claim 5]	Sakurada discloses wherein the machine readable instructions stored in the memory further cause the one or more processors to scan a vehicle inventory to find a nearest of the one or more car-sharing vehicles to the location of the user (¶¶ 112-119).
[Claim 6]	Sakurada discloses wherein: the vehicle inventory is a real-time list such that the server computing device removes the selected car-sharing vehicle from the vehicle inventory of available car-sharing vehicles to prevent others from renting the selected car-sharing vehicle (¶ 132 – When vehicles are reserved by users, they are scheduled to be used during specified time periods; ¶¶ 114-115 – Vehicles are identified as available or unavailable. By reserving a particular vehicle, it is understood that the system reserves it for use by a reserving user, thereby preventing others from renting that particular vehicle during existing reservation time periods).
[Claim 7]	Sakurada discloses wherein the information about the one or more car-sharing vehicles sent to the user is stored and accessible to the server computing device and displayed on a user interface (fig. 3; ¶¶ 112-119, 131-138).
[Claim 8]	Sakurada discloses wherein the information includes a vehicle style and a present vehicle location of each car-sharing vehicles within the vehicle inventory (¶¶ 109, 112-119). Sakurada does not explicitly disclose wherein the information includes a vehicle make, a vehicle model, a vehicle trim level, and a vehicle mileage for each car-sharing vehicle within the vehicle inventory. The information is only sent and made accessible. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).
[Claim 9]	Sakurada discloses wherein the nearby parking facility is operated by different operators (¶ 51 – Parking stations may be provided by different parties, including a vehicle owner and a company; ¶ 143 – The departure and destination parking stations may be distinct from each other, including in a “one-way use” scenario; ¶¶ 112-113). Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
Claims 10-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2019/0318275) in view of Morgal et al. (US 2010/0280700) in view of Fisher (US 2015/0254762) in view of Latotzki (US 2017/0329346), as applied to claim 1 above (for claims 10-11), in view of Kamisawa (JP-5646781-B2).
[Claim 10]	Sakurada discloses wherein the machine readable instructions further cause the one or more processors (fig. 2; ¶¶ 64, 101-102) to:
	receive a request to return the selected car-sharing vehicle (¶¶ 111-112, 155-156),
	determine a return parking facility based on a location of the selected car-sharing vehicle (¶¶ 111-112, 155-156; ¶ 143 – A range of return location may be limited for a vehicle, e.g., so that the vehicle isn’t returned too far from its home location),
	add the selected car-sharing vehicle to an inventory of available car-sharing vehicles  (¶ 132 – When vehicles are reserved by users, they are scheduled to be used during specified time periods; ¶¶ 114-115 – Vehicles are identified as available or unavailable. By reserving a particular vehicle, it is understood that the system reserves it for use by a reserving user, thereby preventing others from renting that particular vehicle during existing reservation time periods; ¶¶ 155 – Monitoring of a vehicle for a particular reservation ends once it is returned to the correct parking station, thereby implying that the vehicle is ready for a new status, such as a new reservation or return to its owner).
	Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to calculate a rental charge based on use of the selected car-sharing vehicle. Kamisawa discloses that, upon return of a vehicle to a rental car “store” (i.e., location, station), a payment processing unit calculates an appropriate fee based on the usage time and settles the amount due (Kamisawa: pp. 14-15). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to calculate a rental charge based on use of the selected car-sharing vehicle so that the appropriate parties are compensated for the car-sharing services provided in a more efficient and rapid manner.
Sakurada does not explicitly disclose that the parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
[Claim 11]	Sakurada discloses wherein the nearby parking facility at which a user picked up the selected car-sharing vehicle is operated by a different operator than the return parking facility (¶ 51 – Parking stations may be provided by different parties, including a vehicle owner and a company; ¶ 143 – The departure and destination parking stations may be distinct from each other, including in a “one-way use” scenario; ¶¶ 112-113). Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
[Claim 14]	Sakurada discloses a vehicle floating fleet system for selecting one or more car-sharing vehicles (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), the system comprising:
	a user interface operated by a user (¶¶ 102, 112), the user interface comprising:
		at least one processor (fig. 2; ¶¶ 64, 101-102);
		a memory communicatively coupled to the at least one processor (fig. 2; ¶ 64, 101-102); and
		machine readable instructions stored in the memory that cause the vehicle floating fleet system to perform at least the following when executed by the at least one processor (fig. 2; ¶¶ 64, 101-102):
			transmit a request for the one or more car-sharing vehicles (¶¶ 52, 173),
			display a location of one or more nearby parking facilities
and display a plurality of information regarding the one or more car-sharing vehicles in the one or more nearby parking facilities based on a predetermined radius of a determined location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)), and
			transmit a selected car-sharing vehicle in a nearby parking
facility of the one or more nearby parking facilities from the user interface (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)).
Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
	Sakurada determines a location of a user (Sakurada: fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user); however, Sakurada does not explicitly disclose that the determined location of the user is a determined location of the user interface. Kamisawa discloses that available rental cars may be determined to be in the vicinity of a user based on the location information of the user’s mobile terminal and GPS may be utilized to assist in location detection (Kamisawa: p. 12). In Sakurada, the user’s interface may be accessed through a user’s mobile terminal (Sakurada: fig. 1; ¶¶ 37, 112). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the determined location of the user is a determined location of the user interface in order to more precisely determine a user’s actual current location. This would be especially useful for users who are not very familiar with the local geographical area and/or who are looking for nearby available vehicles on-demand.
[Claim 15]	Sakurada discloses wherein the predetermined radius is selected by the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user. The predetermined distance may be set via input and inputs are provided by the user).
[Claim 16]	Sakurada discloses wherein the predetermined radius is customizable by the user on the user interface (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user. The predetermined distance may be set via input and inputs are provided by the user. A user enters input via an interface).
[Claim 17]	Sakurada discloses wherein the plurality of information includes a vehicle style and a present vehicle location of each car-sharing vehicles within the vehicle inventory (¶¶ 109, 112-119). Sakurada does not explicitly disclose wherein the plurality of information includes a vehicle make, a vehicle model, a vehicle trim level, and a vehicle mileage for each car-sharing vehicle within the vehicle inventory. The information is only sent and made accessible. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).
[Claim 18]	Sakurada discloses wherein the machine readable instructions further cause the one or more processors (fig. 2; ¶¶ 64, 101-102) to:
	transmit a request to return the selected car-sharing vehicle (¶¶ 111-112, 155-156),
	display at least one return parking facilities based on a location of the selected car-sharing vehicle (fig. 3; ¶¶ 111-119, 155-156; ¶ 143 – A range of return location may be limited for a vehicle, e.g., so that the vehicle isn’t returned too far from its home location),
	transmit a selected return parking facility of the at least one return parking facilities (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)).
Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to display a rental charge based on use of the selected car-sharing vehicle. Kamisawa discloses that, upon return of a vehicle to a rental car “store” (i.e., location, station), a payment processing unit calculates an appropriate fee based on the usage time and settles the amount due (Kamisawa: pp. 14-15). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to calculate a rental charge based on use of the selected car-sharing vehicle so that the appropriate parties are compensated for the car-sharing services provided in a more efficient and rapid manner. While Sakurada and Kamisawa do not explicitly disclose that they display the rental charge, Sakurada provides users with a displayed interface for interactions with the users (Sakurada: fig. 3; ¶¶ 112-113). Also, Kamisawa explicitly states that the fee is transmitted to a store terminal (Kamisawa) and a payment processing unit executes payment processing based on the usage status and “notification may be made in conjunction with the transmission of data permitting vehicle return to the store terminal M3, and a charge may be collected directly from the customer at the store side, or a pre-registered credit You may settle with a card etc.” (Kamisawa: p. 11) Kamisawa also provides displays via the mobile terminals (Kamisawa: p. 3) as well as to the vehicle clerks at the rental stores (Kamisawa: p. 6). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify Sakurada such that the calculated rental charge is displayed so that the users (reserving a car-sharing vehicle) and any operators associated with the car-sharing service may be fully apprised of a payment amount due, thereby facilitating a clearly-communicated rental and payment process to all parties involved to minimize misunderstandings and disagreements. 
It is further noted that Kamisawa does display information and the displayed rental charge itself is non-functional description material. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).
Sakurada does not explicitly disclose that the parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
[Claim 19]	Sakurada discloses wherein the plurality of information is filtered by the user to display on the user interface only the one or more car-sharing vehicles that meets the filtered information (fig. 3; ¶¶ 112-119).
[Claim 20]	Sakurada discloses a method for a vehicle float fleet system (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), the method comprising:
	initiating, by a user interface by a user, a request for a car-sharing vehicle (fig. 2; ¶¶ 64, 101-102, 112);
	determining, by a server computing device, a location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user);
	determining, by the server computing device, the one or more car-sharing vehicles in one or more nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
	providing, by the server computing device, one or more available car-sharing vehicles within the one or more nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
	displaying, on the user interface, the one or more available car-sharing vehicles within the one or more nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
	selecting, on the user interface, a selected car-sharing vehicle (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)); and
	removing, by the server computing device, the selected car-sharing vehicle from the one or more available car-sharing vehicles within the one or more nearby parking facilities (¶ 132 – When vehicles are reserved by users, they are scheduled to be used during specified time periods; ¶¶ 114-115 – Vehicles are identified as available or unavailable. By reserving a particular vehicle, it is understood that the system reserves it for use by a reserving user, thereby preventing others from renting that particular vehicle during existing reservation time periods).
Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
	Sakurada determines a location of a user (Sakurada: fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user); however, Sakurada does not explicitly disclose that the determined location of the user is a determined location of the user interface. Kamisawa discloses that available rental cars may be determined to be in the vicinity of a user based on the location information of the user’s mobile terminal and GPS may be utilized to assist in location detection (Kamisawa: p. 12). In Sakurada, the user’s interface may be accessed through a user’s mobile terminal (Sakurada: fig. 1; ¶¶ 37, 112). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the determined location of the user is a determined location of the user interface in order to more precisely determine a user’s actual current location. This would be especially useful for users who are not very familiar with the local geographical area and/or who are looking for nearby available vehicles on-demand.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2019/0318275) in view of Morgal et al. (US 2010/0280700) in view of Fisher (US 2015/0254762) in view of Latotzki (US 2017/0329346), as applied to claim 1 above, in view of Chelnik (US 2019/0108700) in view of "SpotHero Partners With Hertz to Provide Smart Parking Solutions to Rental Car Customers." BusinessWire. February 13, 2018. Retrieved from {URL: https://www.businesswire.com/news/home/20180213005342/en/SpotHero-Partners-With-Hertz-to-Provide-Smart-Parking-Solutions-to-Rental-Car-Customers}, herein referred to as “SpotHero Smart Parking Solutions.” (NOTE: It is acknowledged that SpotHero is the Assignee of the instant application; however, this reference was published more than one year before Applicant’s effective filing date, thereby qualifying this reference as valid prior art.)
[Claim 12]	Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to transmit an electronic payment to the nearby parking facility after selected car-sharing vehicle exits the nearby gated parking facility. However, Chelnik describes a vehicle parking authorization assurance system and method that may utilize the SpotHero parking platform to facilitate parking reservation and payment (Chelnik: ¶¶ 28-30, 34, 49, 96, 102-109). “SpotHero Smart Parking Solutions” states:
SpotHero and Hertz are collaborating on a suite of mobility solutions to make parking easier for Hertz’s rental car customers, beginning with the ability to find, book and pay for off-street parking in more than 50 major cities across North America directly in the Hertz mobile app. Parking can be challenging for rental car customers, as drivers find themselves in unfamiliar cities with stressful time constraints and limited visibility into the cost of parking. The partnership between SpotHero and Hertz alleviates this stress and uncertainty with a mobile parking solution that provides renters with end-to-end predictability and control…The mobile integration between SpotHero and Hertz is an exclusive partnership in the car rental industry, powered by the SDK in SpotHero’s parking mobility platform. By leveraging SpotHero’s SDK, Hertz can offer parking reservations directly in their native mobile app. This integration ensures a more seamless parking experience for drivers today… 

A car rental service is an example of a car-sharing service. Chelnik provides an example of integrating the SpotHero platform with a third-party parking system (Chelnik: ¶ 49), where the parking system can charge a vehicle operator an appropriate fee for parking upon the vehicle exiting a parking facility and the transaction may occur automatically in response to the vehicle exiting the parking facility (Chelnik: ¶¶ 104-109). “SpotHero Smart Parking Solutions” describes some of the benefits associated with pairing a car rental (i.e., car-sharing) service with a parking reservation and payment service. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to transmit an electronic payment to the nearby parking facility after selected car-sharing vehicle exits the nearby parking facility in order to provide users of a car-sharing service with the value-added parking reservation and payment services to make a user’s car-sharing experience less stressful by offering more easy and convenient parking options to be utilized during the car-sharing period (as suggested in “SpotHero Smart Parking Solutions”).
Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
[Claim 13]	Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to calculate a duration of time the selected car-sharing vehicle was present in the nearby gated parking facility, retrieve rate information for the nearby gated parking facility, and calculate an electronic payment amount based on the duration of time and the rate information. However, Chelnik describes a vehicle parking authorization assurance system and method that may utilize the SpotHero parking platform to facilitate parking reservation and payment (Chelnik: ¶¶ 28-30, 34, 49, 96, 102-109). “SpotHero Smart Parking Solutions” states:
SpotHero and Hertz are collaborating on a suite of mobility solutions to make parking easier for Hertz’s rental car customers, beginning with the ability to find, book and pay for off-street parking in more than 50 major cities across North America directly in the Hertz mobile app. Parking can be challenging for rental car customers, as drivers find themselves in unfamiliar cities with stressful time constraints and limited visibility into the cost of parking. The partnership between SpotHero and Hertz alleviates this stress and uncertainty with a mobile parking solution that provides renters with end-to-end predictability and control…The mobile integration between SpotHero and Hertz is an exclusive partnership in the car rental industry, powered by the SDK in SpotHero’s parking mobility platform. By leveraging SpotHero’s SDK, Hertz can offer parking reservations directly in their native mobile app. This integration ensures a more seamless parking experience for drivers today… 

A car rental service is an example of a car-sharing service. Chelnik provides an example of integrating the SpotHero platform with a third-party parking system (Chelnik: ¶ 49), where the parking system can charge a vehicle operator an appropriate fee for parking upon the vehicle exiting a parking facility and the transaction may occur automatically in response to the vehicle exiting the parking facility (Chelnik: ¶¶ 104-109). Chelnik determines a parking fee based on the amount of time that the vehicle was parked in the parking facility (Chelnik: ¶ 108), which means that a parking fee is based on a duration of time a vehicle was present in the parking facility and corresponding rate information. “SpotHero Smart Parking Solutions” describes some of the benefits associated with pairing a car rental (i.e., car-sharing) service with a parking reservation and payment service. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to calculate a duration of time the selected car-sharing vehicle was present in the nearby parking facility, retrieve rate information for the nearby parking facility, and calculate an electronic payment amount based on the duration of time and the rate information in order to provide users of a car-sharing service with the value-added parking reservation and payment services to make a user’s car-sharing experience less stressful by offering more easy and convenient parking options to be utilized during the car-sharing period (as suggested in “SpotHero Smart Parking Solutions”).
Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brulte & Company. "Autonomous Vehicle Drop-off and Pick-up Zones." Published February 6, 2016. Retrieved from {URL: https://www.brulteco.com/autonomous-vehicle-drop-off-pick-zones/} – Discusses autonomous vehicles and parking applications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683